The plaintiff in error, hereinafter called the defendant, was convicted of the crime of passing a bogus check, and sentenced to serve a term of three years and six months in the state penitentiary, and to pay the cost of the execution, and appeals.
The record in this case was filed in this court on May 7, 1932; no brief has been filed in support of the defendant's assignment of errors. A careful examination of the record discloses no fundamental errors, and the evidence is sufficient to support the verdict of the jury.
The case is therefore affirmed.